Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fertig, J.), rendered March 20, 1989, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
On October 19, 1988, at approximately 12:25 a.m., two police officers were on patrol seeking a known individual who had recently been involved in a shooting. They saw the defendant walking down the street and, as "he look[ed] like the guy” who had done the shooting, they asked him to approach the police car. The defendant inquired as to what the officers wanted and then raced away. As he ran, the defendant’s hand was in his waistband and he threw a gun into a vacant lot.
The stop of the defendant was proper as it was supported by an "articulable reason”, the defendant’s strong resemblance to the known shooter they were seeking (People v Leung, 68 NY2d 734; People v De Bour, 40 NY2d 210; People v Frank, 161 AD2d 794; People v Kosciusko, 149 AD2d 620; People v Mandley, 134 AD2d 622; People v Alston, 128 AD2d 791). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.